Name: Council Decision 2009/955/CFSP of 15Ã December 2009 amending Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania; NA;  cooperation policy
 Date Published: 2009-12-16

 16.12.2009 EN Official Journal of the European Union L 330/76 COUNCIL DECISION 2009/955/CFSP of 15 December 2009 amending Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 14 November 2005, the Council adopted Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories (1) (EUPOL COPPS) for a period of three years. The operational phase of EUPOL COPPS began on 1 January 2006. Joint Action 2005/797/CFSP was extended by Joint Action 2008/958/CFSP (2) until 31 December 2010. (2) It is necessary to lay down the financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 January to 31 December 2010. (3) It is necessary to specify the conditions under which EUPOL COPPS can recruit staff on a contractual basis. (4) EUPOL COPPS should have a project cell for identifying and implementing projects. (5) Joint Action 2005/797/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2005/797/CFSP is hereby amended as follows: 1) In Article 2, a point shall be added: d) The Mission shall have a project cell for identifying and implementing projects. The Mission shall, as appropriate, coordinate, facilitate and provide advice on projects implemented by Member States and third States under their responsibility, in areas related to the Mission and in support of its objectives.; 2) In Article 8, a) paragraph 3 shall be replaced by the following: 3. Nationals of Member States shall be recruited on a contractual basis by EUPOL COPPS as required, if the functions required are not provided by personnel seconded by Member States.; b) a new paragraph 4 shall be inserted as follows: 4. EUPOL COPPS shall also recruit local staff as required., and the remaining paragraphs shall be renumbered accordingly. Article 2 The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period 1 January to 31 December 2010 shall be EUR 6 650 000. Article 3 This Decision shall enter into force on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 15 December 2009. For the Council The President E. ERLANDSSON (1) OJ L 300, 17.11.2005, p. 65. (2) OJ L 338, 17.12.2008, p. 75.